Judgment was rendered in this cause on the 8th day of July, 1910. On the 4th day of January, 1911, plaintiff in error filed his motion to vacate the judgment and decree, which motion was on the 4th day of January, 1911, overruled. Petition in error and case-made were filed in this court on September 20, 1911. No waiver of issuance and service of summons in error and no praecipe for same has been filed, and no summons issued or general appearance made up to this date. Defendants in error have moved to dismiss the appeal, for the reason that no summons in error has been issued, served, or waived, and that no praecipe therefor has been filed within the time required by law.
The motion is well taken; and upon the authority of City ofLawton v. Connor, 25 Okla. 398, 106 P. 647, Chicago, R.I.  P. Ry. Co. v. Bradham, 24 Okla. 250, 103 P. 591, and McMurtryv. Byrd et al., 23 Okla. 597, 101 P. 1117, the appeal is dismissed.
All the Justices concur. *Page 153